Citation Nr: 1822229	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with medial meniscus tear and anterior tear, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, left knee.

3.  Entitlement to a separate evaluation for post-operative meniscectomy residuals, right knee.

4.  Entitlement to a separate evaluation for meniscus pathology left knee.

5.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to June 2000, from October 2001 to May 2002, from January 2004 to July 2004, and from January 2009 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

In a subsequent September 2015 rating decision, the RO granted service connection for chronic sinusitis with associated underlying allergic rhinitis and obstructive sleep apnea.  As that is a full grant of the benefit sought as to that issue, it is no longer on appeal.

The Veteran submitted additional treatment records relevant to the appeal since the May 2014 Statement of the Case (SOC) that were not reviewed by the RO; however, the Board finds that the automatic waiver provision applies in this case as the substantive appeal as to all issues was filed on or after February 20, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 (2012) to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  It has not been requested in writing that the Agency of Original Jurisdiction (AOJ) initially review the evidence.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Prior to April 3, 2015, the Veteran's degenerative arthritis, right knee was manifested by minimal limited motion and pain.  Remaining functional flexion was better than 45 degrees. 

2.  Prior to May 8, 2015, the Veteran's degenerative arthritis left knee was manifested by minimal limited motion and pain.  Remaining functional flexion was better than 45 degrees. 

3.  Prior to April 3, 2015, the Veteran's right knee disability, status post-operative meniscectomy, was manifested by symptomatic residuals.

4.  From May 7, 2014 to May 8, 2015, the Veteran's left knee disability was manifested by frequent episodes of locking, pain, and effusion.

5.  The Veteran underwent a right total knee arthroplasty (TKA) on April 3, 2015.

6.  The Veteran underwent a left TKA on May 8, 2015.

7.  The Veteran's right knee disability, status post total arthroplasty, manifests with range of motion of zero degrees extension, to not less than 70 degrees flexion; with symptoms of pain and flare-ups; but, without muscle atrophy, ankylosis, instability, clinical indications of recurrent patellar dislocation, and/or impairment of the tibia or fibula.

8.  The Veteran's left knee disability, status post total arthroplasty, manifests with range of motion of zero degrees extension, to not less than 70 degrees flexion; with symptoms of pain and flare-ups; but, without muscle atrophy, ankylosis, instability, clinical indications of recurrent patellar dislocation, and/or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  Prior to April 3, 2015, the criteria for an initial disability rating in excess of 10 percent for degenerative arthritis, right knee, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5260 (2017).

2.  Prior to May 8, 2015, the criteria for an initial disability rating in excess of 10 percent for degenerative arthritis, left knee, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5260 (2017).

3.  Prior to April 3, 2015, the criteria for a separate 10 percent disability rating for the right knee disability, status post-operative meniscectomy, under Diagnostic Code 5259 are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5258 (2017).

4.  From May 7, 2014 to May 8, 2015, the criteria for a separate 20 percent disability rating for the left knee disability under Diagnostic Code 5258 are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5258 (2017). 

5.  The criteria for entitlement to a temporary total rating for convalescence, status post right total knee arthroplasty, are met, effective April 3, 2015.  38 C.F.R. § 4.30 (2017).

6.  The criteria for entitlement to a temporary total rating for convalescence, status post left total knee arthroplasty, are met, effective May 8, 2015.  38 C.F.R. § 4.30 (2017).

7.  The criteria for an evaluation of 30 percent for a right knee disability, status post knee total arthroplasty are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055, 5260, 5261 (2017).

8.  The criteria for an evaluation of 30 percent for a left knee disability, status post knee total arthroplasty are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, during the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, and explained a service connection claim.  In addition, the VLJ held the record open for 90 days.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board finds that the appeal may be considered on the merits.

II. Evaluation of Bilateral Knee Disabilities Prior to TKA

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed in further detail below, the Veteran's knee disabilities change throughout the period on appeal.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's right and left knee disabilities are rated separately under diagnostic code 5003-5260.

Diagnostic Code (DC) 5260 provides for a noncompensable rating if flexion of the leg is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2017).

Under DC 5261, limitation of extension of the leg warrants a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. §4.71a, DC 5261 (2017).

For VA purposes, normal knee flexion is to 140 degrees, and normal extension is to 0 degrees (full extension).  See 38 C.F.R. § 4.71, Plate II (2017).  Ratings under both DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VA Office of General Counsel Precedent Opinion (VAOGCPREC) 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

Under DC 5257, which addresses recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and a 30 percent maximum rating is warranted if such impairment is severe.  See 38 C.F.R. § 4.71a (2017), DC 5257 (2017).  

The terms "slight," "moderate," "severe," and "marked" are not defined in the regulations.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5258 (2017).

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2017).  The knee is considered a major joint for rating purposes.  See 38 C.F.R. § 4.45 (2017).

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

August 2012 private treatment records reflect that the Veteran's bilateral knee disabilities were treated conservatively with cortisone injections, viscosupplementation, oral anti-inflammatories, and a topical anti-inflammatory.  His private physician reported that the Veteran was able to perform all warrior tasks except for the two mile run.  He was able to perform alternate walk, swim and bike events.

February 2013 military records show that the Veteran was able to perform all warrior tasks except for the two mile run.

The Veteran was afforded a VA examination in November 2013.  He reported flare-ups, stating that every few days he had a limp.  Range of motion (ROM) testing revealed right flexion to 130 degrees, with painful motion noted at 105 degrees.  Left flexion was to 140 degrees or greater, with painful motion noted at 120 degrees.  There was no limitation of extension for either knee, but painful motion on extension began at 5 degrees bilaterally.  The Veteran was able to perform repetitive use testing, and there were no changes to his ROM.  

The examiner noted that the Veteran's right knee disability caused less movement than usual and that there was pain on movement and interference with sitting, standing and weight bearing bilaterally.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee, and muscle strength was 5/5 for knee flexion and extension bilaterally.  Lachman and posterior drawer testing revealed normal results.  The Veteran's medial-lateral instability demonstrated 2+ bilaterally.  It was also noted that the Veteran had a meniscus condition in his right knee, which caused frequent episodes of pain and joint effusion in his right knee.  The Veteran reported that he occasionally used a brace for his right knee and regularly used ace wraps on both knees while sleeping.  X-rays revealed degenerative or traumatic arthritis and no patellar subluxation.  The Veteran reported that he was working in a sedentary job.

January 2014 private treatment records revealed that the Veteran exhibited, "good range of motion of the knees."  There was no significant joint effusion.

In March 2014, the Veteran reported that he now had a limitation of flexion between 16 and 30 degrees with episodes of locking, bilaterally.

April 2014 private treatment records reflect that the Veteran had a normal stance, and somewhat of an antalgic gait.  His right knee demonstrated good gross alignment and there was no erythema or ecchymosis.  There was moderate swelling and moderate crepitus.  He lacked terminal extension and flexion.  

May 2014 X-rays revealed bilateral severe degenerative changes, sclerosis, and joint space narrowing.  His right knee also demonstrated osteophyte formation.

On May 7, 2014, the Veteran's private physician reported that the Veteran was in need of TKA bilaterally, and that he had difficulty with long periods of standing, walking, and going from a seated to a standing position.  His physician reported that the Veteran had limitation of flexion in the 10 to 30 degree range bilaterally, and that he experienced frequent episodes of locking, pain and effusion into the joint.  

June 2014 military records show that the Veteran was no longer able to perform any warrior tasks.

July 2014 private treatment records revealed that the Veteran reported a 70 percent pain improvement following treatment.

The Veteran was afforded an additional VA examination in October 2014.  He denied experiencing flare-ups.  ROM testing revealed right and left knee flexion to 70 degrees, with objective evidence of painful motion beginning at 10 degrees.  There was no limitation of extension, with painful motion on extension beginning at 5 degrees.  The Veteran was able to perform repetitive use testing, and there were no changes to his ROM.  

The examiner noted that the Veteran's knee disabilities caused less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movement smoothly, pain on movement, disturbance of locomotion, and interference with sitting.  There was tenderness or pain to palpation for joint line or soft tissues bilaterally, and muscle strength was 5/5 for knee flexion and extension bilaterally.  Lachman, posterior drawer, and medial-lateral instability testing revealed normal results.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had a right knee meniscal tear, and had a meniscectomy in 1998 on his right knee.  Chronic pain and locking were noted bilaterally.  The Veteran denied using any assistive devices.  X-rays did not reveal any evidence of patellar subluxation.

A November 2014 Integrated Disability Evaluation System form reflected that the Veteran was working full time.  It also stated that the Veteran was unable to do any squatting, kneeling, or repetitive knee bending, and that his knee conditions were not likely to improve.

As noted above, the Veteran testified at a March 2015 videoconference Board hearing.  He repeated the conclusions of the May 2014 private medical statement and October 2014 VA examination which reflected that the Veteran suffered from joint locking and pain.  He testified that walking up and down stairs was very difficult, he was having difficulty sleeping, and that he stopped golfing a year ago.  The Veteran stated that he had feelings of weakness, with popping and cracking bilaterally, and that his right knee slipped out from time to time in certain situations.


A. Limitation of Flexion

A 10 percent evaluation has been established for the right and left knee arthritis.  The 10 percent evaluation contemplates periarticular pathology productive of painful motion.  Also, it is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, separate evaluations may be assigned for compensable limitation of extension, subluxation, instability or meniscal disability, and will be discussed in more detail below.

In consideration of the evidence, the Board finds that the Veteran is not entitled to a higher rating for his right and left knee disabilities based on limitation of motion.

Here, the evidence revealed that the Veteran was able to achieve at least 70 degrees of right and left knee flexion.  The evidence shows that the Veteran had "painful motion" of the right and left knee, which warrants at least a minimum compensable rating for the right knee joint pursuant to provisions of 38 C.F.R. § 4.59.  In this regard, the VA examinations appropriately evaluated range of motion, pain, additional limitation of motion and functional loss upon repetitive testing, limitation on standing and walking, and instability and varus and valgus deformities.  Here, the Veteran has a bilateral knee disability; neither knee is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

For an even higher evaluation, pursuant to Diagnostic Code 5260, flexion must be functionally limited to 30 degrees or less.  See 38 C.F.R. § 4.7.  The Board finds that the VA examinations provide the most probative evidence of record regarding the Veteran's range of motion, which reflected that the Veteran retained flexion far better than 45 degrees.  

The Board has considered the May 2014 private medical statement, which reported that the Veteran had limitation of flexion in the 10 to 30 degree range bilaterally, and interprets this statement to mean that the Veteran's ROM was reduced by 10 to 30 degrees.  Neither ROM testing, nor an explanation is provided by the private physician in regards to this statement.  

The Board has also considered whether the Veteran is entitled to higher ratings due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board considered the Veteran's testimony regarding his symptoms, VA examination reports, and private treatment records.  The Board finds that his symptoms and flare-ups do not produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings.  See 38 C.F.R. § 4.40.  

Additionally, his disability rating based on limitation of motion already accounts for the extent to which his symptoms reduced range of motion, including after repetitive use testing.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his knee disabilities on these bases.  

The preponderance of the evidence, therefore, is against a disability rating in excess of 10 percent under Diagnostic Code 5003-5260, based on findings of painful motion and limited flexion of each knee.  Here, there is pain on motion.  However, remaining functional flexion is better than 30 degrees.

This rating shall "close out" effective with the TKA.

B. Limitation of Extension

Referable to Diagnostic Code 5261, the Veteran's extension was normal at 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  

The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more.  Here, there is no lay evidence that extenswion is functionally limited to 10 degrees.



C. Instability

The Board finds that the Veteran is not entitled to a separate rating for knee instability.  

The Board has considered the Veteran's testimony of periodic right knee instability in some situations; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists.

The Veteran's private physician does not make any notations regarding knee instability, and the October 2014 VA examination failed to find any evidence of recurrent subluxation or patellar dislocation.  

Most of the Veteran's stability testing was within normal limits, except for the November 2013 VA examination medial-lateral instability testing, which demonstrated 2+ bilaterally.  The next time the Veteran was tested, less than a year later, there was no evidence of instability and his medial-lateral instability test was normal.  

Though there is conflicting evidence regarding the presence of instability, the more probative evidence establishes that the Veteran does not have knee instability.  The report of instability is inconsistent with the evidence before and after the report of instability.  Here, all though competent, the evidence most probative to this case, establishes that he does not have instability.



D. Meniscectomy/ Meniscus

The Board finds that a separate rating is warranted under Diagnostic Code 5259 for the Veteran's right knee.  As discussed above, the Veteran underwent a meniscectomy on his right knee in 1998.  

A separate rating for the Veteran's right knee under Diagnostic Code 5259 is applicable from the date of the Veteran's claim, as his right knee semilunar cartilage condition was noted to cause symptoms during the November 2013 VA examination.  

The Board also finds that a separate rating is warranted under Diagnostic Code 5258 for the Veteran's symptoms of effusion and locking in his left knee.  Medical records do not reflect that the Veteran had left knee surgery prior to a May 2015 TKA.  

Locking, pain, and effusion in his left knee is first noted on the May 7, 2014 private medical statement.  Therefore, the Veteran is entitled to a separate rating under Diagnostic Code 5258 for his left knee.

E. Tibia and Fibula

Lastly, there is no evidence of malunion or non-union of the tibia and fibula, to warrant evaluation under Diagnostic Code 5262.  

III. Post-Surgical and Temporary Total Ratings

Under 38 C.F.R. § 4.30 (2017), a temporary total ratings for convalescence will be assigned effective from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  

The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period. 38 C.F.R. § 4.30 (2017).  

Under the "Prosthetic Implants" section of 38 C.F.R. § 4.71a, Note (1) provides that a 100 percent rating for one year following implantation of prosthesis will commence after an initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 (2017) following hospital discharge.

In this case, private treatment records reflect that the Veteran underwent a right TKA on April 3, 2015, and a left TKA on May 8, 2015.  He was discharged from the hospital without complications.  

Accordingly, he is entitled to a temporary total rating under 38 C.F.R. § 4.30 (2017) for his right TKA, effective April 3, 2015, the date of hospitalization/surgery, and continuing for one month from May 1, 2015, as the first day of the month following discharge.  Pursuant to DC 5055, the one-year period for a total rating following the right TKA should began on June 1, 2015, and continued through May 31, 2016.  

He is entitled to a total rating for his left TKA, effective May 8, 2015, the date of hospitalization/surgery, and continuing for one month from June 1, 2015, as the first day of the month following discharge.  Pursuant to DC 5055, the one-year period for a total rating following the right TKA should began on July 1, 2015, and continued through June 30, 2016.

IV. Status Post Total Knee Arthroplasty

Following the right and left TKA, the Veteran's right and left knee disability is evaluated pursuant to Diagnostic Code 5055 (knee replacement).  A 100 percent rating is assigned for one year following the knee replacement.  Thereafter, a Veteran is assigned a minimum disability rating of 30 percent, and a disability rating of 60 percent is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, and 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In September 2015, the Veteran reported that he was doing fine, had good ROM and reduced pain of the bilateral knees.  See September 2015 VA treatment VA treatment records.

The Veteran was afforded a VA examination in May 2017.  He reported that during flare-ups, both knees were stiff on the outside and felt warm at night.  He stated that he was told not to kneel and that it was hard to bend his knees when getting in and out of cars.  ROM testing revealed flexion from 0 to 70 degrees and extension from 70 to 0 degrees bilaterally.  Pain was noted during testing and the examiner determined that there was functional loss.  There was also evidence of pain while weight bearing, and objective evidence of localized tenderness or pain in the palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing, and there were no changes to his ROM, bilaterally.  The examiner stated that he was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use or during flare-ups because it would vary with activity.  There was no evidence of recurrent subluxation, effusion, or instability in either the right or left knee.  

The examiner remarked that the Veteran was very tense during ROM testing and would tighten his muscles, making the examination difficult.  The examiner reported that passive ROM testing revealed flexion to 90 degrees bilaterally with pain and no pain with passive extension.  The examiner noted that the Veteran was able to flex both knees to 90 degrees when he was sitting with his legs hanging over the table.  It was also noted that the Veteran walked with a limp, but did not use any assistive devices.  Degenerative or traumatic arthritis was not found during diagnostic testing.  The examiner concluded that the Veteran would be able to perform a light duty or sedentary job, and that the current level of severity for both knees was moderate.

In this case, the evidence of record does not show that the Veteran has experienced chronic right or left knee residuals consisting of severe painful motion or weakness any time during the period on appeal in order to warrant the next higher 60 percent evaluation under DC 5055.  

As detailed above, for evaluations below 60 percent, DC 5055 indicates that residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055.  In this regard, during the period on appeal the Veteran's right and left knee flexion was at worst to 70 degrees with pain, and when rated by analogy under DC 5260 such limitation of flexion would be noncompensable.  In addition, there was no indication during the period of the appeal of any limitation of extension or ankylosis.  Accordingly, the criteria for a rating higher than 30 percent under DC 5055, or by analogy under DC's 5256, 5260, and/or 5261, were not met.

In considering the applicability of other diagnostic codes, the Board finds that DC 5262 (impairment of the tibia and fibular), DC 5263 (genu recurvatum), DC 5258 (cartilage, semilunar dislocated with frequent episodes of locking pain and effusion in the joint), or DC 5259 (removal of symptomatic semilunar cartilage) are not applicable in this instance.  

No treatment record, or any report of VA or private examination demonstrate any objective finding of impairment of the tibia and fibula or genu recurvatum, or cartilage, semilunar dislocated with frequent episodes of locking pain and effusion in the joint, or removal of symptomatic semilunar cartilage.

In sum, the Board finds that the Veteran's right and left knee disabilities, status post total knee arthroplasty each warrant an evaluation of 30 percent.




Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  


ORDER

Prior to April 3, 2015, entitlement to an initial rating in excess of 10 percent for degenerative arthritis with medial meniscus tear and anterior tear, right knee is denied.

Prior to May 8, 2015, entitlement to an initial rating in excess of 10 percent for degenerative arthritis, left knee is denied.

Prior to April 3, 2015, entitlement to a separate 10 percent rating for the right knee disability under Diagnostic Code 5259 is granted, subject to reclassification effective the date of the right TKA.  

Effective May 7, 2014 to May 8, 2015, entitlement to a separate 20 percent rating for the left knee disability under Diagnostic Code 5258 is granted, subject to reclassification effective the date of the left TKA.  

Effective April 3, 2015, entitlement to a 100 percent disability rating for prosthesis replacement of the right knee joint for one year following implantation of prosthesis is granted.

Effective May 8, 2015, entitlement to a 100 percent disability rating for prosthesis replacement of the left knee joint for one year following implantation of prosthesis is granted.

From June 1, 2016, entitlement to a rating in of 30 percent, for a right knee disability, status post total right knee arthroplasty is granted.

From July 1, 2016, entitlement to a rating in of 30 percent for a left knee disability, status post total left knee arthroplasty is granted.

All evaluations are controlled by the amputation rule and "close out" evaluations based upon change to post-operative status. 


REMAND

The issue of special monthly compensation is now raised by the record.  If not granted, the AOJ should issue a SOC.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


